Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 1 of 13




                 EXHIBIT A
         Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 2 of 13



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


New Hampshire Lottery Commission,                   )
                                                    )
                       Plaintifß,                   )
                                                    )
                                                    ) Civil Action No. 1:19-cv-00163-PB
                                                    )
William Barr, in his official capacity              )
As Attomey General;                                 )
                                                    )
United States Department of Justice,                )
                                                    )
                       Defendants.                  )
                                                    )
NeoPollard Interactive, LLC,                        )
                                                    )
Pollard Banknote Limited,                           )
                                                    )
                       Plaintiffs                   )
                                                    )
                                                    )
                                                    )
William Barr, in his official capacity              )
As Attomey General;                                 )
                                                    )
United States Department of Justice,                )
                                                    )
The United States of America,                       )
                                                    )
                       Defendants.                  )
                                                    )

               IPROPOSEpì MEMORANDUM OF LA\ry OF
AMICUS MICHIGAN BUREAU OF STATE LOTTERY IN SUPPORT OF PLAINTIFFS'
                 MOTIONS FOR SUMMARY JUDGMENT
                                                                    o'Amicus") files this
       The Michigan Bureau of State Lottery ("Michigan Lottery'' or

Proposed Memorandum of Law of Amicus Curiae to provide this Court with additional

perspective on the effoneous nature of the Department of Justice's (DOJ) 2018 Opinion and the




                                               1
          Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 3 of 13



detrimental impact it has on the 47 jurisdictions nationwide that rely on lottery revenues to fund

vital services.

         The Michigan Lottery hereby represents that the Kentucky Lottery Corporation, the

Tennessee Education Lottery Corporation, the Virginia Lottery, the Rhode Island Lottery, the

Colorado State Lottery Division, the North Carolina Education Lottery, the State of Delaware,

the State of Idaho, the State of Vermont, the State of Mississippi, the State of Alaska, and the

District of Columbia all support this motion and the requested relief. See Exhibit          1.


            INTEREST AND STATEMENT OF POSITION OF IMICII^S CURIAE

         In fiscal year 2017 alone, reported revenues for the forty-seven (47) government-operated

lotteries nationwide exceeded $80 billion,r providing critical support for preK-12 education,

college scholarships, environmental protection, senior citizens, first responders, and

infrastructure projects, among other things. But now those vital revenues are at risk. The

Department of Justice's (DOJ) 2018 Opinion titled Reconsidering Whether the Wire Act Applies

to Non-Sports Gømbling,42 Op. O.L.C. (2018), (the 2018 Opinion) casts doubt on whether even

routine activities involved in operating a state lottery could be viewed as violating the'Wire Act,

18 U.S.C. $1084, a    criminal statute enacted in 1961 to combat sports bookmaking. The 2018

Opinion inexplicably reverses the reasoning in the DOJ's 2011 Opinion titled Whether Proposøls

by   lllinois and New York to   Use the Internet and Out-of-State Trønsaction Processors to Sell

Lottery Tickets to In-State Adults Violates the Wire Act,35 Op. O.L.C. (201 1), (the 201 I

Opinion) and specifically identifies govemment-operated lotteries as potentially violating the

Wire Act. See 2018 Opinion at22.




I                                                                                                  I7
 Terri Markle, Bruce LaFleur, & Byron LaFleur, LaFleur's 2018 lhorld Lottery Almanac, 243 TbL FY
Consolidated U.S. Lottery Revenues, Prizes & Government Transfers by GDP (26th ed. 2018).



                                                     2
            Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 4 of 13



           The interest of the Amicus in this case is threefold. First, each lottery and state

supporting the Amicus, (aside from Mississippi and Alaska2), has entered into at least one multi-

jurisdictional agreement with Plaintiff New Hampshire Lottery Commission governing sales of

multi-jurisdictional lottery games such as Mega Millions, Powerball, or Lucky for Life.

Nationwide, these three games generated a reported $7.8 billion in revenues in2017.3 Thus,

impairing lottery sales will cause the lotteries significant financial harm. Second, the lotteries

have contracted with various vendors-including, in some cases, Plaintiff Pollard Banknote-to

provide services that are potentially implicated by the 2018 Opinion. Third, the lotteries aro now

faced    with choosing between permanently losing millions of dollars in funding for vital public

services or potentially facing criminal liability. Although each lottery employs geolocation or

other technology to ensure that lottery wagers are placed only within the applicable jurisdiction,

lottery communications covered by the Wire Act may cross state lines.

           This Court should apply the Wire Act's language, declare that it does not apply to the

non-sports activities of govemment-conducted lotteries, and enjoin the DOJ from taking action

pursuant to its 2018 Opinion. Moreover, because the DOJ's actions endanger revenue generated

for numerous goveÍtments across the United States, this Court should enter an order universally

enjoining enforcement of the 2018 Opinion or, in the alternative, issue a declaratory judgment in

Plaintifß' favor that applies to the DOJ nationwide.




2
    Th" Stutr of Alaska   does not have a lottery. Its interest stems from an education raffle that is done through
Alaska's Permanent Fund Dividend program.
3ld. at357 Tbl. U^t Lotteries' Calendar 2017 Sales By Game'



                                                              3
         Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 5 of 13



                                               ARGUMENT

        Although this Court weighs many factors in considering whether to issue a declaratory

judgment or permanent injunction, see, e.g., Medlmtnune, Inc. v. Genentech, Inc., 549 U.S. 1 18,

I27 (2007); eBay Inc, v. MercUxchange, L.L.C., 547 U.S. 388, 391 (2006), Amicus offers support

on two critical issues: the Wire Act's limitation to sports wagering and the need for nationwide

equitable relief. This case presents a substantial controversy of sufficient immediacy to require

declaratory relief, see Medlmmune, 549 U.S. at I27, and the irreparable harm to the public fisc,

see eBay,547    U.S. at33l, together with the risk of nationwide enforcement and the need to fully

remedy the parties' harms, necessitates nationwide injunctive relief.



I.      The   \ilire Act's prohibitions apply only to sports wagering.
        The Wire Act's language shows that the modifier "on any sporting event or contest"

modifies both "bets or wagers" and ooinformation assisting in the placing of bets or wagers."

Applying the last-antecedent rule,     as the 2018   Opinion did to limit the modifier to only the latter

phrase, results in an unlikely,   if not absurd, result. If the Court views resort to the legislative

history nocessary, the history confirms that the Wire Act's prohibitions are limited to sports-

wagering activities.



       A.       The statute's language reflects its limited scope.

        Subsection (a) of the V/ire Act, 18 U.S.C. $ 1084(a), contains two broad clauses, each          of

which sets forth prohibited uses of    a   wire communication facility. The plain language of the first

clause shows that   it is limited to sports wagering. The first clause prohibits knowing     use of a


wire communication facility'ofor the transmission in interstate or foreign commerce of bets or

wagers or information assisting in the placing of bets or wagers on any sporting event or




                                                      4
               Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 6 of 13



    contest."    Id. This language      is best interpreted by applying the ooseries-qualifier" principle     of

statutory interpretation to reach a coherent, consistent result. That rule provides that amodifier

                                                                                                     ooto
at the end       of a series of terms modifies all of them when the modifier is as applicable               the first

and other words as to the           last." Parolíne v, United States,572 U.S. 434,447 (2014) (internal
                                                       oothe
quotation omitted). In such circumstances,                     natural construction of the language demands

that the clause be applicable to          all." Id. In other words, when presented with two parallel

phrases-such as oobets or wagers" and ooinformation assisting in the placing of bets or wagers"-

the modifier should be read to apply to           both. Here, the modifier is plainly     as applicable to both

                       oothe
phrases. Thus,                 natural construction of the language demands" applying the series qualifier

"on any sporting event or contgst" to both
                                                     oobets
                                                               or wagers" and ooinformation assisting in the

placing of bets or wagers."4

             The 2018 Opinion rejected the series-modifier rule, concluding that the first clause's

structure was not straightforward, and instead applied the last antecedent rule. See 2018 Opinion

at 8-10. But it did so in a "mechanical way" that "requirefs] accepting unlikely premises,"

contrary to Paroline, 472 U.S. at 477 (intemal quotation omitted). More specifically, the 2018

Opinion concluded that the V/ire Act forbids transmitting allbets and wagers, but that it forbids

transmitting information assisting in placing only sports-related bets or wagers. This

interpretation's inconsistency is also seen in the interplay between the first and second clauses.

                                                                         o'for
The second clause prohibits knowing use of a wire communication facility       the transmission

of    a   wire communication which entitles the recipient to receive money or credit as a result of

bets or wagers, or for information assisting in the placing of bets or            wagers."   18 U.S.C.

g10Sa(a). Because the 2018 Opinion interprets this clause as applying beyond sports-related



a
    See also   Plaintiff NeoPollard's Memorandum of Law in Support of Motion for Summary Judgment, p. 12-13



                                                              5
         Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 7 of 13



activity, a lottery would be prohibited from using the interstate wires to communicate a message

entitling a player to receive winnings, even though it could permissibly transmit information

assisting that person in placing the (ultimately winning) lottery wager.



       B.      The Wire Actos legislative history confirms its limited scope.

       If the Court determines that resort to the Wire Act's legislative history is appropriate,

reviewing that history confirms that the Wire Act applies only to sports-wagering activity. The

Wire Act was passed to combat sports gambling. In 1961, Attorney General Robert F. Kennedy

proposed the legislation as part of a comprehensive effort to fight organized crime, which relied

in part on gambling to fund its operations. See Robert Kennedy Urges New Laws to Fight

Røckets, N.Y. Times, Apr.   7   , 1961, at l;   see also }l4afün R. Pollner, Attorney General Robert F.

Kennedy's Legislative Program to Curb Organized Crime and Racketeering,23 Brook. L. Rev.

31,38 (1961). After the Wire Act was enacted, Attorney General Kennedy confirmed its
                                            ooan
intended scope, noting that the law had            immediate effect on the operators of the nation's

leading race wire services." Robert F. Kennedy, The Prograrn of the Department of Justice on

Organized Crime,38 Notre Dame L. Rev. 637, 638 (1963). The legislative history provides no

express indication that Congress intended the Wire Act's prohibitions to extend beyond sports-

wagering activity.



       C.      The \ilire Act should be read ín parí materíø with the UIGEA.

       Further, broadly enforcing the V/ire Act to encompass government-operated lotteries

would cause confusion. The Unlawful Internet Gaming Enforcement Act, 31 U.S.C. $$ 5361-

5367, specifically excludes intrastate bets authorizedby state law (such as wagers on state-

operated lotteries) fromobnlawful Internet gambling," 31 U.S.C, $ 5362(10)(B), and excludes




                                                       6
            Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 8 of 13



intermediate routing of data from the determination of where the bet is placed or received, 31

U.S.C. $ 5362(10)(E). Both the Wire Act and the UIGEA regulate persons ooengaged in the

business of betting or wagering" and should be read in pari materia to harmonize the two

statutes. See lronshore Specialty Ins, Co. v. United Støtes,871 F.3d l3l,137-38 (1st Cir,2017).

A contrary reading would create        an inconsistent body    of federal anti-gambling laws.


           D       Multiple federal appellate courts have concluded that the Wire Act prohibits
                   transmissions related only to sports gambling.

           Both the First Circuit and Fifth Circuit Courts of Appeal have concluded that the Wire

Act's language applies only to sports-related gambling. The Fifth Circuit, in In re Mastercard

Int'l [nc.,313 F.3d 257 (5th Cir.2007),       adopted the lower court's conclusion that "a plain

reading of the f'Wire Act] clearly requires the object of the gambling be a sporting event or

contest. Both the rule and the exception to the rule expressly qualify the nature of the gambling

activity   as that related   to a 'sporting event or contest."' Id, at262 (cíting In re MasterCard

Intern. Inc., T32 F. Supp. 2d 468,480 (E.D. La. 2001)). The First Circuit, in United States          v.


Lyons, 740F.3d702,718           (lst Cir.2014), held that the Wire Act "applies only to 'wagers    on any

sporting event or contest,' that is, sports betting." Id. (citing 18 U.S.C. $ 108a(a)).



II.        Nationwide equitable relief is appropriate.

           If declaratory or injunctive relief is granted,   the Amicus requests that this Court issue

nationwide equitable relief to preserve this $80-billion-dollar-per-year industry that supports

critical public services in many states. A federal district court has wide discretion concerning

injunctiverelief.     See   K-Mørt Corp. v. Oriental Plaza, ünc.,875F.2d907,915 (1st Cir. 1989).

Moreover, "fi]njunctions must be tailored to the specific harm to be prevented." Ross-Símons              of

Warwick, Inc. v. Baccarøt,Inc.,2I7 F.3d 8, 14 (1st Cir.2000).



                                                      7
         Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 9 of 13



        It is consistent with principles of equity that the Court require the DOJ to apply the same

stanclard to other jurisdictions that it orders the DOJ to apply in New Hampshire      .   See, e.g.,

Harnton v. Thornburgh, STS F.2d 484,495 n.21 (D,C. Cir. 1989) (noting that invaliclating

agency regulations usually results in vacating them, not rnerely prohibiting their application to

petitioners). Amícus requests that, if the Courl chooses not to grant nationwide relief, it asks the

DOJ to commit on the record that it will not enforce the 2018 Opinion in other jurisdictions.

        But adclitional grouncls for nationwide equitable relief favor granting broad relief here,

including the DOJ's nationwide enforcement of the 2018 Opinion and the inability of local relief

to fully rernedy Plaintiffs' hanns.



        A.          Nationwide relief best responds to nationwide enforcement.

        In cases where a fecleral executive agency's decisions will be universally enforcecl,

nationwicle equitable relief is appropriate. See New Yorkv. United States Dep't of Commerce,

351F. Supp. 3d502,677-78 (S.D.N.Y.2019) (citing Califanov. Yamasakí,442U.5.682,702

(1979) ("[T]he scope of injunctive relief is dictated by the extent of the violation established, not

by the geographical extent of the plaintiff class.")); Earth Island Institute v. RLtthenbeck,490

F.3cl 687, 699 (gth Cir.2007), rev'd in part on other grounds, 555 U.S. 488 (2009). That is

precisely the case here. This suit does not present an issue that might "benefit fi'om development

in different factual contexts and in multiple decisions by various coutts of appeals," see

Calíþrníav. Health &Huntan Sents.,351 F. Supp. 3d1267,1300 (N.D. Cal.2019) (citing

Cali"þrnia   1,.   Azar,91 I F.3d 558, 583 (9th Cir. 2018). The issue will be iclentical in other

jurisdictions, and the ineparable hanns suffered will vary only in their extent.

        More particularly, if relief is not nationwide, the irreparable injuries the New Harnpshire

Lottery Commission alleges will be suffered by the other jurisdictions operating lotteries. These



                                                      8
           Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 10 of 13



lotteries remain at risk of the DOJ's enforcement of the 2018 Opinion. See City of Chicago v,

Sessions,888 F.3d 272,289 (7th Cir. 2018) ("[F]or issues of widespread national impact, a

nationwide injunction can be beneficial in tenns of efficiency ancl certainty in the law, and more

importantly, in the avoidance of irreparable harm . . . ."). Without equitable relief on a national

level, governrnent-operated lotteries will have to choose from a number of undesirable options:

(a) to suspend lottery sales until the prospect of criminal   liability is eliminated; (b) to make

costly changes in atternpting to comply with the broadest possible interpretation of the 2018

Opinion; or (c) to seek judicial relief through multiple suits across the nation that could take

years to resolve. Lottely sales, once lost, can never be recaptured, and pursuing any of those

options   will irreparably   damage lotteries' supporl of public causes. Indeecl, as previously

described, the 2018 Opinion puts countless dollars of public funding at risk for a variety     of

critical programs.

          In addition to public services, lottery sales support local businesses where tickets are

sold, the vendors that provide lottery services, and countlessjobs. Further, the fear     of

prosecution arising from the 2018 Opinion has also immediately impaired govemment-operated

lotteries' ability to continue developing their lottery products-and the DOJ gave states less than

six months to determine how to comply.

          The 2018 Opinion shows that the DOJ      will target States that have started intemet lottery

sales since the2011    Opinion. See 2018 Opinion at22*23. But the Opinion could be viewed            as


capturing far more than internet lottery sales. It could be read as equally applying to traditional

lottery games where tickets are sold in-state but information is transmitted over the wires,

electronic communications between States in multi-jurisdictional lottery games such as Mega

Millions   (see New Hampshire      Lottery's Compl., n 44-55), communications between lottery




                                                     I
           Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 11 of 13



vendors and computer gaming systems sometimes located out-oÊstate (including emergency

backup systems) (see id. at\20-43), and interstate advertising-including traditional media,

social media, and e-mail advertising (see id.         atl70-75).


           B.      Nationwide relief is better suited to providing complete relief to Plaintiffs.

           A nationwide injunction is proper when "necessary to give Plaintiffs        a   full expression of

tlreirrights." SeeCalifornia,35lF.Supp.3dat1300(citingHawaiiv.Trump,878F.3d662,

701 (gth Cir. 2017), rev'd on other grounds, 138 S.Ct. 2392 (2018)); see also Bresgal v. Brock,

843 F.2d I 163,     1   170*71 (9th Cir. 1981) (stating that applying an injunction to non-parties does

not make it overbload        "if   such breadth is necessary to give prevailing parties the relief to which

they are entitlecl."). In the instant case, nationwide relief is better suited to providing complete

relief to Plaintiff.s because neither New Hampshire nor NeoPollard will be fully relievecl of the

20 I 8   Opinion's limitations if this Court resfficts equitable relief to this jurisdiction. Simply put,

the people they conduct lottery business with in other jurisdictions         will still be affected.

          As explained in its Memorandurn, New Hampshire participates in multi-jurisdictional

lottery garnes, and the other participating states will still be subject to enforcement of the 2018

Opinion if the Court does not grant nationwide relief. Consequently, if New Hampshire is

provided only local relief, it will likely face reducecl sales or possibly even suspension of its

rnulti-jurisdictional lottery games. Jackpots in multi-jurisdictional lottery games will be

significantly smaller if other jurisdictions cease participation because of the        201 8   Opinion.

Without the attraction of high-jackpot growth, sales of these games will suffer,           ancl revenue   will

be pennanently lost.

          NeoPollard, which has indicated that equitable relief is necessary to "continue . . . lawful

business practices" (NeoPollard's Compl. at tf 13), also         will continue to face harm if relief is not


                                                         10
         Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 12 of 13



granted nationwide. NeoPollard provides gaming services and technology to Michigan and other

jurisdictions that will remain subject to risk of enforcement of the 2018 Opinion. NeoPollard

may have to invest substantial funds to create systems that comply with the 2018 Opinion and

maintain those systems in addition to maintaining the current system in New Hampshire. And

even   with such an investment, a declaratory ruling covering only the parties leaves open the

possibility that pa¡rment processors and vendors facing enforcement may terminate business

because they lack assurance that the lottery transactions are lawful.

         The participants in the govemment-operated lottery industry have created an interwoven

system, and dismantling any element will have ripple effects thatmay not be obvious at first

blush. Numerous vendors will be forced to determine whether their activities should halt. Those

decisions will negatively impact both the New Hampshire Lottery and NeoPollard. V/ithout

question, anything short of nationwide equitable relief is hollow.



                          CONCLUSION AND RELIEF REQUESTED

         Amicus requests that the Court grant summary judgment in Plaintifß' favor, granting

their claims for declaratory and injunctive relief. The 2018 Opinion incorrectly interprets the

Wire Act to apply beyond sports-related gambling. Given the 2018 Opinion's nationwide

ramifications on govemmont-operated lotteries and the inability of local relief to fully remedy

Plaintiffs' harms, Amicus requests that any equitable relief rendered be nationwide in scope.




                                                 11
       Case 1:19-cv-00163-PB Document 28-2 Filed 03/08/19 Page 13 of 13



                                           Respectfully submitted,

                                           MICHIGAN BUREAU OF
                                           STATE LOTTERY

                                           By Its Attomeys,

                                           SHEEHAN PHINNEY BASS & GREEN

Dated: March 8,2019                          By: /s/ Peter S. Cowøn
                                           Peter S. Cowan
                                           (NH Bar #182)
                                           1000 Elm Street, lTth Floor
                                           Manchester, NH 03110
                                           603-627-8193
                                           pcowan@sheehan.com
                                           (Special Assistant Attorney General)
                                           -and-

                                           DANA NESSEL
                                           MICHIGAN ATTORNEY GENERAL

                                           /s/ Donald S. McGehee
                                           Donald S. McGehee
                                           (Michigan Bar #P37489)
                                           Qtro hac více pending)

                                           /s/Melinda A. Leonard
                                           Melinda A. Leonard
                                           (Michigan Bar #P63638)
                                           (pro hac vice pending)

                                           /s/Mark G. Sands
                                           Mark G. Sands
                                           (Michigan Bar #P67801)
                                           (pro hac vice pending)
                                           Michigan Assistant Attorneys General
                                           Attorneys for Amicus Curiae
                                           Alcohol & Gambling Enforcement Div
                                           lst Floor, G. Mennen Williams Bldg.
                                           525 West Ottawa
                                           PO Box 30736
                                           Lansing, MI48909
                                           5r7-24r-0210
                                           Mcgeheed 1 @michigan. gov




                                      T2
